Appeal by petitioner from an order denying his application under article 78 of the Civil Practice Act to annul a determination of respondents approving the selection of a certain school site, and granting their cross motion to dismiss the petition. Order unanimously affirmed, without costs. On the argument of the appeal, the corporation counsel withdrew his contention that an article 78 proceeding would not lie. Accordingly, at the request of the parties, the appeal has been determined on the merits. Present — Nolan, P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ.